DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16-17 include the limitations of “determining, on the basis of a user input” and it is unclear if this is the same “user input” as the one claimed prior in each of these claims, respectively.
Claim 18 recites the limitation "the sickness".  There is insufficient antecedent basis for this limitation in the claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 18-20 claims limitations in regard to providing coach instructions (“provide an activity plan”) while the user is sick, however, Claim 1 claims that no such coaching is provided while the user is sick (“output of the coaching category-specific instructions is prevented”).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 and 11-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 16, and 17, the following limitations can be performed as a mental process by a human being and/or a method of organizing human activity:
[a] method comprising:
providing a user account comprising a plurality of coaching categories associated with physiological monitoring of the user, each coaching category comprising one or more algorithms configured to be performed by the apparatus and requiring said physiological measurement data as an input, wherein the plurality of coaching categories comprise at least the following coaching categories with the following requirement for said physiological measurement data:
a) a sleep coaching category requiring physiological measurement data from an optical sensor unit and a motion sensor unit, the sleep coaching category comprising at least one algorithm configured to compute at least one of a quality of sleep and amount of sleep on the basis of the required physiological measurement data;
b) a daily activity coaching category requiring physiological measurement data from at least one of an electrocardiogram sensor unit, the optical sensor unit, and the motion sensor unit, the daily activity coaching category comprising at least one algorithm configured to compute daily activity and daily inactivity on the basis of the required physiological measurement data and to output an inactivity alert upon determining in the computation that the user has been inactive for a predetermined time;

c) a stress level coaching category requiring physiological measurement data from at least one of the electrocardiogram sensor unit and the optical sensor unit, the stress level coaching category comprising at least one algorithm configured to compute a stress level of the user on the basis of heart rate variability and on the basis of the physiological measurement data and to output the stress level; and
d) a training coaching category requiring physiological measurement data from at least one of the electrocardiogram sensor unit, the optical sensor unit, a bioimpedance sensor unit, the motion sensor unit, a swimming sensor unit, a cycling sensor unit, and from positioning sensor unit, the training coaching category comprising at least one algorithm configured to compute a recovery status on the basis of the physiological measurement data and to output a recovery status indicator indicating the recovery status; 
receiving a user input indicating that at least one of the coaching categories shall be in an active state and that at least one of the coaching categories shall be in an inactive state and, in response to the user input enabling algorithms associated with the at least one active coaching category and deactivating algorithms associated with the at least one inactive coaching category; 
receiving […] physiological measurement data of a user and associating the physiological measurement data with the user account of the user […]; 

determining […] whether the received physiological measurement data comprises physiological measurement data required by at least one of the algorithms of a coaching category in the active state or by at least one of the algorithms of a coaching category in the inactive state; 
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms of a coaching category in the active state, performing, […] the at least one of the algorithms, wherein performing the at least one of the algorithms causes an output, […] of coaching category-specific instructions based on the received physiological measurement data to the user in each of the coaching categories comprising the performed at least one of the algorithms and being in said active state; and
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms comprised in a coaching category that is in said inactive state, performing the at least one of the algorithms but not causing an output of coaching category-specific instructions based on the received physiological measurement data to the user;
determining, by the apparatus on the basis of a user input or from the physiological measurement data that the user is sick and, in response to the determining that the user is sick, setting a status of at least one coaching category in the active state to a status ‘sick’.


In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an “apparatus”, “one or more sensor devices”, “a portable electronic device”, “server computer”, and/or “a user interface”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an “apparatus”, “one or more sensor devices”, “a portable electronic device”, “server computer”, and/or “a user interface”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification.
Response to Arguments
	Applicant argues on page 16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    202
    671
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant is merely automating a process on a generic computer that could otherwise be performed mentally by human beings and/or as a method of organizing human activity.  In other words, a human coach could mentally observe the user’s physiological measurement data and decide whether and what instruction to provide. 

Applicant further argues on page 18 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    434
    699
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant cites no legal authority in support of its argument and it is unclear, therefore, on what basis it has allegedly claimed a “practical application”.  Furthermore, to the extent that the Applicant has claimed a “user interface”, “sensors”, and/or a “processing device”, and as stated in the rejection made supra, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  The fact that the claimed process may allegedly be “neither conventional nor routine” is not relevant for purposes of the two-part Mayo test because an invention may be novel and/or non-obvious and still not be patent eligible.
Applicant further argues on page 19 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    235
    686
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive because embodying an otherwise abstract idea as software being executed on a generic computer does not satisfy the “machine or transformation” test.  See the CAFC’s decision in, e.g., Ultramercial, slip. op., at pages 12-13, in this regard.

Applicant further argues on page 19 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    243
    684
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive.  Examples provided by the Office are not precedential legal authority.  And Applicant’s claimed invention is not analogous to that of Example 37 to the extent that Applicant merely claims its user interface for the generic, well-known, and conventional purpose of providing visual data to the user via a computer display.

	Applicant argues on page 20 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image5.png
    311
    680
    media_image5.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant is merely automating a process on a generic computer that could otherwise be performed mentally by human beings and/or as a method of organizing human activity.  In other words, a human coach could mentally observe the user’s physiological measurement data and decide whether and what instruction to provide. 

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715